Citation Nr: 1512358	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-23 996	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for a skin disability, including as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective October 30, 2008.  The RO also denied the Veteran's request to reopen a previously denied claim of service connection for residuals of a left elbow injury and denied his claims of service connection for a skin disability, including as due to exposure to contaminated water at Camp Lejeune (which was characterized as PFB (claimed as facial ingrown hair)) ("Camp Lejeune claim"), and for degenerative joint disease of the bilateral knees (which was characterized as separate service connection claims for degenerative joint disease of the right knee (claimed as bilateral knee injury) and for degenerative joint disease of the left knee (claimed as bilateral knee injury)).  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in June 2010 and requested a videoconference Board hearing.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page.

In an October 2011 rating decision, the RO in Louisville, Kentucky, denied a claim of service connection for a skin disability, including as due to exposure to contaminated water at Camp Lejeune (which was characterized as body rash due to contaminated water at Camp Lejeune).

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, although the Veteran lives within the jurisdiction of the RO in Columbia, South Carolina, jurisdiction over the Veteran's appeal was transferred to the RO in Louisville, Kentucky.

The Veteran filed a claim of service connection for an unspecified body rash, including as due to exposure to contaminated water at Camp Lejeune, in a June 2011 statement.  A claim of service connection for PFB (claimed as facial ingrown hair) already was on appeal at that time.  The RO combined the claims into a claim pending on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Louisville, Kentucky).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that new and material evidence has been received sufficient to reopen the previously denied claim of service connection for residuals of a left elbow injury.  He also contends that in-service exposure to contaminated water while on active service at Camp Lejeune, North Carolina, caused or contributed to his current skin disability.  He next contends that he incurred degenerative joint disease of the bilateral knees during active service.  He finally contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

As noted in the Introduction, when the Veteran perfected a timely appeal in June 2010, he requested a videoconference Board hearing.  As also noted in the Introduction, jurisdiction over this appeal has been transferred to the RO in Louisville, Kentucky.  In statements on a VA Form 21-4138 dated on March 12, 2013, and date-stamped as received by the RO in Louisville, Kentucky, on March 13, 2013, the Veteran's service representative requested that the Veteran's appeal be "put on the BVA video docket."  The RO in Louisville, Kentucky, then sent the Veteran a letter on March 13, 2013, acknowledging his request for a videoconference Board hearing.  Unfortunately, to date, this hearing has not yet been held.  Nor has the Veteran withdrawn his videoconference Board hearing request.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

